Citation Nr: 0001962	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  96-41 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
service connected right knee disability.

2.  Entitlement to a rating in excess of 10 percent for the 
service connected left knee disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel



INTRODUCTION

The veteran had active service from May 1992 to August 1994.

This appeal arises from an April 1996 rating decision of the 
Roanoke, Virginia Regional Office (RO) that granted service 
connection for bilateral knee disability and assigned 
noncompensable evaluations, effective from the date of claim 
in November 1995. 

The case was remanded from the Board to the RO in November 
1997 for additional development of the evidence.  By rating 
decision in July 1999, 10 percent evaluations were assigned 
for right and left knee disability effective from November 
1995.


REMAND

With regard to the claims for higher evaluations for the 
knees, it was noted in the November 1997 remand that the 
April 1996 VA rating examination did not comply with the 
requirements set out in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In that case, the Court held that in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  

A review of the April 1999 report of VA orthopedic 
examination shows that the veteran complained of swelling 
that occurred occasionally and primarily after strenuous 
activity.  Swelling was relieved by taking aspirin and using 
ice.  There would be stiffness the following morning.  On one 
occasion, knee pain was so severe that the veteran was seen 
in an emergency room and he missed time from work; otherwise, 
the examiner noted that the knees did not limit the veteran 
in the pursuit of his occupation in any way.  He did have 
occasional difficulty going up stairs but only after he had 
climbed numerous flights.  This difficulty did not result 
with normal stair climbing.  There had been occasional giving 
way, but not enough to cause the veteran to fall or 
experience problems.  Although this report of examination 
conveyed classical DeLuca type complaints of functional loss 
due to weakness, fatigability, incoordination or pain of the 
knees following use or flare-ups, the examiner failed to 
provide additional clinical findings responsive to the 
holding in DeLuca.

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand was necessary due to the RO's 
failure to follow the directives in the Board's remand.  It 
was further held that where the remand orders of the Board 
are not complied with, the Board itself errs in failing to 
ensure compliance.  Thus, the case must be returned to afford 
the veteran an additional VA orthopedic examination that is 
DeLuca compliant.

Furthermore, as the veteran has reported suffering from 
occasional giving way of the knees, the RO should consider as 
part of the adjudication of the veteran's claims the 
principles of rating enunciated in VAOPGCPREC 23-97 (July 1, 
1997) (under certain circumstances, separate ratings may be 
assigned for separate manifestations of knee disability).

Also in regard to the claim for higher evaluations for the 
service connected knees, the Court has held that unlike 
claims for increased ratings, "staged ratings" or separate 
ratings for separate periods of time based on the facts found 
may be assigned following the initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
this case, as the April 1996 rating action appealed from was 
the initial grant of service connection for the veteran's 
knees, the RO should consider the proper evaluations to be 
assigned for the veteran's service connected disabilities 
pursuant to the Court's holding in Fenderson.

With regard to the evaluations to be assigned to the service 
connected knees, VA has a duty to assist the veteran in the 
development of facts pertaining to his claim.  The Court has 
held that the duty to assist the claimant in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining all relevant medical records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  All current treatment 
records, if any, relative to the knees should be obtained.

Under the circumstances described above, this case is 
REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for the left 
and right knee disabilities in recent 
years.  After securing any necessary 
releases, the RO should obtain all 
records that are not already contained in 
the claims folder.  Once obtained, all 
records should be permanently associated 
with the claims file.  The records 
requested should include those from 
Chippenham Hospital in Richmond, Virginia 
concerning care given in 1995.

2.  Following completion of the above 
action, the veteran should be afforded a 
VA orthopedic examination to determine 
the current severity of left and right 
knee disability.  The claims folder must 
be made available to the examiner prior 
to the examination.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history.  
All indicated tests must be performed to 
include complete range of motion studies.  
X-rays should be taken of the knees.  
Normal range of motion findings should 
also be provided for the knees.  The 
examiner should indicate whether there is 
any pain, weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
service connected left and right knees 
due to any of the following:  (1) pain on 
use, including flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups under § 4.40, and weakened 
movement, excess fatigability, or 
incoordination under § 4.45.  If the 
examiner is unable to make such a 
determination, it should be so indicated 
on the record.  The examiner should also 
indicate whether there is evidence of 
slight, moderate or severe impairment of 
the left or right knees due to recurrent 
subluxation or lateral instability.

3.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes.  If the 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

4.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all of 
the evidence of record.  Consideration 
should be given to 38 C.F.R. §§ 4.40 and 
4.45, and the provisions of Fenderson, 
DeLuca and VAOPGCPREC 23-97.  If the 
action taken remains adverse to the 
veteran in any way, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case.  If the veteran fails to appear for 
a scheduled examination, the RO should 
include verification in the claims folder 
as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded a reasonable opportunity to 
respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




